Citation Nr: 1403070	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-08 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), a depressive disorder, an anxiety disorder, a cognitive disorder, and a personality disorder.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney 


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran requested a hearing before an RO Decision Review Officer (DRO) in his January 2012 notice of disagreement.  When contacted by VA in March 2012, however, he indicated that he no longer desired a DRO hearing.  As such, his hearing request is withdrawn. 

Although the Veteran initially indicated in his March 2011 claim that he was seeking entitlement to service connection for PTSD, the record reflects additional psychiatric diagnoses, including for a depressive disorder, an anxiety disorder, a cognitive disorder, and a personality disorder.  Therefore, pursuant to the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has recharacterized the Veteran's service connection claim on appeal as a claim for service connection for a psychiatric disorder, to include PTSD, a depressive disorder, anxiety disorder, cognitive disorder, and a personality disorder, as set forth on the title page.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.

The issue of whether the Veteran intended to continue his appeal of the disability rating reduction for service-connected bilateral hearing loss is referred to the Agency of Original Jurisdiction (AOJ).  See December 2012 statement (wherein the Veteran indicated that he wished to withdraw his hearing loss appeal and remain at a 10 percent rating, even though his 10 percent rating had been reduced in an October 2012 rating decision).  The AOJ should seek to clarify the Veteran's intentions with regard to appealing the October 2012 rating decision that reduced this 10 percent disability rating to a noncompensable rating.  


REMAND

The Veteran's PTSD claim was specifically based on three incidents of military sexual trauma (MST), incidents of physical abuse of the Veteran and others by superior officers and fellow service members, incidents of extortion by superior officers, an incident where his assigned ship collided with another while at sea, and incidents where pilots flying from his ship crashed into the water.  A review of the record reveals that the Veteran likely has not been provided legally adequate VCAA notice with respect to a claim for PTSD based on in-service personal assault pursuant to 38 C.F.R. § 3.304(f).  Remand is required in order to provide the Veteran with such notice.

The Veteran was afforded a VA PTSD examination in November 2011.  The examiner diagnosed an anxiety disorder, not otherwise specified, and pathological gambling.  The examiner noted the Veteran's reported traumatic in-service incidents involving MST, physical abuse during basic training, and the incident where his ship collided with another ship.  The examiner indicated that only the MST contributed to PTSD.  The examiner clarified, however, that there was no specific documentation of a diagnosis of PTSD that resulted from reported incidents of MST.  The examiner maintained that the extent to which the Veteran's reported events are the cause of his current problems was a matter of speculation.  The examiner further noted that more recent clinicians had not diagnosed PTSD.  Thus, the examiner concluded that it was a matter of speculation as to whether the Veteran met the criteria for PTSD related to events in the military, and that if he were diagnosed with a non-specific anxiety disorder related to military events, he had pre-existing anxiety symptoms that did not appear to have been aggravated beyond their expected course.  

Notably, the VA examiner has provided a speculative opinion with respect to the Veteran's PTSD, and has not clearly indicated why a more definitive opinion could not be provided.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, it must be clear that the procurable and assembled data was fully considered and the examiner must explain the basis for such an opinion).

Additionally, the VA examiner failed to consider other psychiatric diagnoses of record, and did not provide a clear etiology opinion with respect to diagnosed anxiety disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Thus, the examination report is further deemed inadequate for determining the etiology of the Veteran's diagnosed psychiatric disorders.  

Moreover, an August 2013 report from a private psychologist offered the opinion that the Veteran's "profound clinical symptoms are more likely than not related to his time in service."  This opinion, however, does not clearly indicate which diagnosed psychiatric disorder, if any, is the result of the Veteran's time in service, and the psychologist did not provide rationale for this opinion.  See id.  

Accordingly, remand is also necessary in order to afford the Veteran a new and contemporaneous VA mental health examination to clearly diagnose all psychiatric disorders found to be present and to obtain adequate etiology opinions with respect to all such diagnosed disorders.  See 38 C.F.R. § 4.2 (2013).  

If a PTSD diagnosis is in order, further development must be conducted in order to attempt to verify alleged in-service stressors, including the incidents where the Veteran's ship reportedly collided with another ship, and where pilots taking off from his ship crashed into the water.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA notification letter informing him of the information and evidence required to substantiate a service connection claim for PTSD based on in-service personal assault.  The letter should provide information in accordance with 38 U.S.C.A. § 5103(a), and 38 C.F.R. §§ 3.159(b) and 3.304(f).  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of claimed in-service stressors.  

Then, allow the Veteran the opportunity to furnish this type of evidence or to advise VA of potential sources of such evidence.

2.  Schedule the Veteran for a VA mental health examination with a VA psychiatrist or psychologist other than the examiner that conducted the November 2011 VA PTSD examination.  The claims file must be made available to and reviewed by the examiner in association with the examination.  All necessary studies and tests should be conducted.

The examiner must provide an opinion as to whether the Veteran meets the DSM-IV criteria for any current psychiatric disorder, to include PTSD, a depressive disorder, an anxiety disorder, a cognitive disorder, and a personality disorder, or whether he has met such criteria at any point during the pendency of his appeal (since March 2011).

If the examiner disagrees with any prior psychiatric diagnosis made during the pendency of the Veteran's appeal, the examiner should reconcile this finding with prior medical evidence of any such diagnosis.

The examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder diagnosed during the pendency of the Veteran's appeal had its clinical onset during his active service or is related to an in-service disease, event, or injury, to include traumatic events the Veteran reportedly experienced during service, and to his irregular work schedule during service.  

If a diagnosis for PTSD is warranted, the stressor upon which such diagnosis is based should be identified.  The examiner should specifically state whether the Veteran's PTSD diagnosis is based on one or more of his claimed in-service stressors, and if so, whether such stressor(s) is/are adequate to support a PTSD diagnosis. 

The examiner must provide a rationale for all opinions, addressing all relevant medical and lay evidence of record, including evidence of manifestation of a psychiatric disorder during the Veteran's service, and evidence of multiple post-service psychiatric diagnoses and corresponding treatment.  The examiner should additionally specifically address the private June 2013 psychological assessment, and the December 2012 assessment from the Veteran's VA treating psychiatrist indicating that his MST may have exacerbated pre-existing difficulties.

3.  If the VA examiner determines that a PTSD diagnosis is warranted based on the Veteran's reported incident where his ship collided with another ship or based on reports of witnessing pilots crash into the water after taking off from his ship, or based on any other verifiable in-service stressor, conduct all necessary development, including by obtaining necessary information from the Veteran, to confirm such incident(s).

4.  Readjudicate the Veteran's service connection claim on appeal.  If his claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).



